Citation Nr: 1506816	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a reduction in rating from 100 percent to 40 percent for prostate cancer was proper.


REPRESENTATION

Veteran represented by:	Michael Massey, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1976.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

As of October 1, 2011, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his prostate cancer residuals have approximated a urinary frequency interval of less than one hour.


CONCLUSION OF LAW

The reduction in rating for prostate cancer from 100 percent to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In May 2011, the RO issued the Veteran a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing. 

The Veteran did not request a hearing, nor did he submit evidence during the 60-day period. 

In a July 2011 rating decision, the RO effectuated the reduction from 100 percent to 40 percent.  The effective date of the reduction was October 1, 2011, which was after the last day of the month in which the 60-day period from the July 29, 2011 notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.

Merits

In this case, in an April 2011 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective October 14, 2010.  In May 2011, based on April 2011 VA examination findings, the RO proposed to reduce the Veteran's rating from 100 to 40 percent.  In its July 2011 rating decision, the RO reduced the rating from 100 percent to 40 percent, effective October 1, 2011. 

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.  

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

For obstructed voiding, the maximum rating available is 30 percent.  38 C.F.R. § 4.115a.  As the Veteran's rating has been reduced to 40 percent, the obstructed voiding criteria are irrelevant to this analysis.

In this case, private treatment records show that the Veteran underwent a prostate biopsy in July 2010.  The diagnosis was a Gleason 3+3=6 prostatic adenocarcinoma in the right medial apex of the prostate.  The Veteran underwent a laparoscopic prostatectomy and a bilateral pelvic lymph node dissection in September 2010.  Reports immediately following the surgery were negative for malignancy in the lymph nodes, seminal vesicles, and prostate.

The Veteran underwent a VA examination in November 2010.  He reported urinating four to five times during the day and on to two times at night, with voiding intervals usually at two hours.  He denied urinary hesitancy or decreased urinary stream.  He denied dysuria apart from a very occasional burning sensation.  He reported occasional stress incontinence leaking a few drops of urine, but denied day to day incontinence or need for absorbent materials in his undergarments.  There was no indication of urinary tract or kidney problems, with the exception of kidney stones occurring more than a year prior.

In April 2011, the Veteran underwent a second VA examination.  The Veteran reported the need to urinate on an hourly basis during the day and five times at night.  He reported stress incontinence, using absorbent materials only when on long trips, but able to manage day to day with frequent bathroom visits.  The Veteran reported hesitancy beginning a urine stream but no difficulty maintaining one and no dysuria.  Aside from kidney stones about five years prior, there was no history of kidney or urinary tract problems. 

The Veteran has provided a letter from his private urologist dated November 2012.  The letter states that the Veteran was diagnosed with prostate cancer and underwent a prostatectomy in September 2010, resulting in erectile dysfunction and urinary incontinence.

In his August 2011 notice of disagreement, the Veteran asserted that his condition has not changed.  Specifically, the Veteran stated that his prostate is still gone, that his urinary frequency still varies from every hour to every 30 minutes, and that his leakage can result in accidents.  The Veteran further stated that his condition causes erectile dysfunction.

In his October 2012 substantive appeal, the Veteran argued that a 100 percent rating is warranted because his prostate is completely absent, and is therefore 100 percent impaired.  The Veteran also stated that he urinates constantly, and must find a restroom as soon as he feels the urge to go or an accident will occur.  Furthermore, the Veteran again stated that his condition causes erectile dysfunction.

As an initial matter, the Board notes that in his August 2011 notice of disagreement and his October 2012 substantive appeal emphasize the Veteran's erectile dysfunction.  The July 2011 rating decision subject to appeal does not change the Veteran's separate rating for erectile dysfunction, nor does it affect his entitlement to special compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  Such facts are therefore not within the scope of this appeal.

The Board finds that the rating reduction from 100 percent to 40 percent for prostate cancer, effective October 1, 2011, was proper.  There is no record evidence of any local reoccurrence or metastasis of the Veteran's prostate cancer as of October 1, 2011.  Under Diagnostic Code 7528, in the absence of local reoccurrence or metastasis, the Veteran's condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

There is no evidence in the record of renal dysfunction, with the exception of a prior history of kidney stones.  It is therefore proper to rate the Veteran's condition as voiding dysfunction.  Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.

At the Veteran's November 2010 VA examination, he reported urinating four to five times during the day and on to two times at night, with voiding intervals usually at two hours.  At his April 2011 VA examination, he reported the need to urinate on an hourly basis during the day and five times at night.  These symptoms, at most, approximate a 40 percent rating for voiding dysfunction based on urinary frequency.  Such a rating is warranted for a daytime voiding interval less than one hour or awakening to void five or more times per night.  

There is no rating higher than 40 percent available for urinary frequency or obstructed voiding, so any higher rating available to the Veteran for voiding dysfunction would have to be on the basis of urinary leakage.  The next higher rating of 60 percent is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  At both of the Veteran's VA examinations, the Veteran reported no use of an appliance, and the occasional use of absorbent materials, though not on a day to day basis.  An alternative rating on the basis of urinary leakage is therefore not warranted.

The Board is cognizant of the Veteran's argument that his symptoms have not worsened since he was awarded a 100 percent rating.  However, the Veteran misunderstands the purpose of his prior 100 percent rating.  The Veteran was rated at 100 percent not because of urinary frequency or leakage, but because he had prostate cancer.  The reduction in the Veteran's rating under 38 C.F.R. § 4.115a does not reflect an improvement in urinary symptoms, but rather reflects an absence of cancer.  The 40 percent rating is therefore warranted despite the complete absence of the Veteran's prostate. 

Thus, as of October 1, 2011, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his 40 percent rating based on the residuals of voiding dysfunction was proper.  Accordingly, the reduction in rating from 100 percent to 40 percent for prostate cancer was proper, and restoration of any higher rating must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction in rating from 100 percent to 40 percent for prostate cancer was proper, and restoration of a higher rating is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


